PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/056,812
Filing Date: 7 Aug 2018
Appellant(s): YOO, Chang Hun



__________________
Sang Yoon Kang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of Claims 1-3 and 6-9 under 35 USC 112(a)
New Matter.
	Appellant is of the opinion that at least paragraph [0048] the specification
as filed, and FIG. 1 of the drawings support the above feature. MPEP § 2163 dictates that the factual inquiry to be used is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellants were in possession of the invention as now claimed. Appellant respectfully submits that such reasonable clarity is present here. Notably, paragraph [0048] of the specification states that, “when the user client 200 is connected to the intranet, access to the Internet may be blocked.” FIG. 1 of the drawings also shows the user client 200 that is positioned in the broken-lined box of “Intranet.” In FIG. 1, the user client 200 is not in the broken-lined box of “Extranet” (i.e., Internet). As such, the Present Application provides reasonable clarity that Appellant was in possession of the user client that is connected with the store’s intranet but is blocked from the Internet, as claimed. The Present Application provides at least an implicit or inherent disclosure supporting the claimed limitation.

detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367,1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986).
MPEP § 2163 (II) (A) also states that there is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed. Appellant submits that how to block a client device from the internet is the information which is well known in the art need not be described in detail in the specification (see e.g., https://stackoverflow com/questions/10959979/disable-block-internet-access-from-android- phone). Further, the Examiner alleges that the feature of “... the user client that is connected with the store’s intranet but is blocked from the Internet...,” recited in claim 1 constitutes new matter. Appellant respectfully disagrees.
Examiner respectfully disagrees, claim 1 recites the limitation “... the user client that is connected with the store’s intranet but is blocked from the Internet...,” the specification does not provide support for this limitation. The Appellant referenced paragraph [0048] and Fig 1, still does not disclose how the blocking of the internet is possible while the store client is connected to the intranet without showing the structure or process of blocking the internet. Therefore this limitation is new matter as the specification does not provide support for “the user client that is connected with the store’s intranet but is blocked from the Internet”




Rejection of Claims 21-40 under 35 USC 103 
	A. Claim 1
Appellant is of the opinion that the combination of Huang and Matthews is improper because claim 1 explicitly recites that each operation of setting the unit count, generating the virtual code, and changing the unit count is performed by the user client that is connected with the store’s intranet but is blocked from the Internet but the cited references are silent with respect to those features.
	Examiner respectfully disagrees, Firstly, the claim and the specification did not show how the blocking the internet is done, therefore the blocking of user’s access from the internet is disclosed by Matthews. For example, “...In response to the determining that the network 108 is not secure, step 203 disables the computer functionality for inputting sensitive information, which may be at risk given the non - secure status of the network 108 connecting the computer 111a to the Internet. In the disabled state, the user may be prevented from entering sensitive personal, private, and / or financial information using the computer...” (See Matthews paragraph 0040). 
	Appellant further state that, “in the present case, the Examiner relied on the interpretation that “it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Matthews ..., in the transaction request of Huang ..., in order to improve the ease and convenience of electronic payment transactions” to allegedly support the combination of Huang and Matthews. However, neither Huang nor Matthews mentions an object of improving the ease and convenience of electronic payment transactions. In Matthew and Huang, there is no disclosure related to improvement for the ease and convenience of electronic 
	Examiner respectfully disagrees as Matthews ease of transaction and convenience is based on the concern about the security of the transaction allowing the transaction to complete without the internet. For example, Matthews provides the other options to perform the transaction over intranet such as LAN, WAN, CAN etc. (See Matthews paragraph 0015). Therefore, it would have been obvious to one of the ordinary skill in the art at the time application was filed to utilize the teaching of Matthews with the Huang reference in order to improve the ease and convenience of electronic payment transactions.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        
Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.